Citation Nr: 0321966	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  92-53 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability on the basis of instability.

2.  Entitlement to a rating in excess of 20 percent for left 
knee disability on a basis other than instability.

3.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1982.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1991 rating decision by the No. 
Little Rock, Arkansas RO, which denied increased ratings for 
the veteran's service-connected knee disabilities.  This case 
was remanded by the Board in September 1992 and September 
1994.  In March 1998, the Board issued a decision that 
assigned the veteran separate evaluations of 10 and 20 
percent for the components of the veteran's left knee 
disability and denied the claim for a rating in excess of 10 
percent for right knee disability.  The veteran appealed the 
Board's March 1998 decision and in December 1998 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) granted a joint motion of the parties, and 
vacated the Board's March 1998 decision to the extent that it 
denied a rating in excess of 20 percent for loss of motion of 
the left knee, a rating in excess of 10 percent for 
instability of the left knee, and a rating in excess of 10 
percent for right knee disability.

Thereafter, the case was remanded by the Board in July 1999.  
While the case was in remand status, the veteran perfected an 
appeal of a May 2001 rating action that determined that the 
veteran had failed to submit new and material evidence to 
reopen the claim of service connection for bilateral pes 
planus, and that denied service connection for psychiatric 
disability.  

The Board notes that the veteran had appointed James W. 
Stanley, Jr., attorney-at-law, as his representative.  VA 
revoked Mr. Stanley's authority to represent VA claimants, 
effective from October 10, 2001.  By letter dated in November 
2001, the veteran was given notice of this development and 
advised of the options that he had with respect to 
representation.  He thereafter informed the Board that he 
would represent himself in this appeal.

This case was once again before the Board in March 2002 when 
it was remanded for additional development.  The case was 
returned to the Board in June 2003.


REMAND

The veteran contends that he has a psychiatric disorder and 
pes planus that are related to his military service.  The 
veteran also contends that he is entitled to higher ratings 
for his service-connected knee disabilities.

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in July 2001, he requested a hearing 
before the Board at the RO.  By letter dated in September 
2001, the RO acknowledged the veteran's request for a travel 
Board hearing.  The RO indicated that the veteran could 
remain on the waiting list for a travel Board hearing or 
choose to have a videoconference hearing instead.  The 
veteran was also given the option to withdraw his hearing 
request.  He was told that he had 30 days from the date of 
the letter to respond.  The veteran did not respond to the 
RO's September 2001 letter.  In the March 2002 Remand, the 
Board instructed the RO to schedule the veteran for a travel 
Board hearing in accordance with the docket number of his 
appeal.  To date, a hearing before the Board has not been 
scheduled.  Because the Board may not proceed with an 
adjudication of the veteran's claims without affording him an 
opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to be scheduled for a travel 
Board hearing in accordance with the 
docket number of his appeal.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




